United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 05-10774
                          Conference Calendar



JERRY JOE TUBBLEBILLE,

                                      Petitioner-Appellant,

versus

D. JOSLIN,

                                      Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 3:05-CV-940
                         --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry Joe Tubblebille, federal prisoner # 21169-034, was

convicted in 1989 on seven counts stemming from a conspiracy to

manufacture and distribute amphetamine.    He was sentenced to 272

months of imprisonment.    Tubblebille filed a 28 U.S.C. § 2241

habeas corpus petition to challenge his conviction and sentence,

and he now appeals the district court’s dismissal of his § 2241

petition.    He argues that he should be permitted to pursue § 2241

relief in accordance with the savings clause of 28 U.S.C. § 2255.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10774
                                -2-

He also argues that this court should issue a writ of mandamus

directing the district court that it has jurisdiction to

entertain his § 2241 petition.

     Tubblebille has not shown that the district court erred in

determining that his purported § 2241 petition was best construed

as a § 2255 motion over which it lacked jurisdiction.    See

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001); Cox v. Warden, Fed. Det. Ctr., 911 F.2d 1111, 1113 (5th

Cir. 1990); Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132 (5th

Cir. 1987).   Tubblebille’s contention that his claim under United

States v. Booker, 543 U.S. 220 (2005), falls under § 2255’s

savings clause is incorrect.     See Padilla v. United States, 416
F.3d 424, 427 (5th Cir. 2005).    The judgment of the district

court is affirmed.

     Tubblebille has not shown that he has a right to mandamus

relief.   See In re Stone, 118 F.3d 1032, 1034 (5th Cir. 1997).

His petition for mandamus relief is denied.

     JUDGMENT AFFIRMED; PETITION FOR A WRIT OF MANDAMUS DENIED.